DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on March 17th, 2022.
Claim 1 is cancelled.
Claims 2 – 21 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation regarding, “one or more discrepancies”, “a respective individual significance value”, “lane usability”, “an effect of localization”, “a prioritization of the discrepancy”, “a request from online system”, “an individual significance value”, “an individual significance value threshold” and “a potential effect on localization”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “ one or more processing units to perform” in claim 11 and 17.
In this instant case, applicant recited processing unit direct to a generic placeholder with functional phrase, “to perform” without precedent structure modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 11 and 17, applicant recited claim limitation directs to a single means claim with the single means, “one or more processing units” performing the overall functions recited in claims 11 and 17 as a whole and thoroughly and thus are treated as the single means claim without ascertaining the enablement requirement required.  
Please also see MPEP 2164.08(a). A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).
Regarding claim 13, applicant recited claim limitation regarding “a respective individual significance value …does not satisfy an individual discrepancy threshold” directs to a negative limitation that ought to be set forth regards applicant invention specifically within applicant’s written description.
In this instant case, the claim limitation term regarding, “a respective individual significance value” and “an individual discrepancy” were not able to be located by skilled in the art nor has the negative limitation term similar to , “significance value…does not satisfy…discrepancy threshold” has been located by skilled in the art and thus the claim limitation is treated under negative limitation not specifically set forth within applicant’s written description enablement purpose.  Further clarification is required. 
Please also see MPEP 2173.05(i) Negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.")...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with a claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claims 10, 14 and 18, applicant recited claim limitation regarding, “the discrepancy...with respect to one or more other discrepancies” does not distinctly set forth what exactly the term “one or more other discrepancies” referring to as whether there are multiple discrepancies at the same or different discrepancies regards applicant’s invention that ought to be set forth distinctly. Skilled in the art also could not located the recited claim limitation with respect to “other discrepancies” within applicant’s written description.  Appropriate further clarification is required.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shashua et al, US Pat Pub No. 2017/0010617.

Regarding claims 2, 11 and 17, Shashua et al shows a system comprising: 
a processing units to perform operations (See at least Para 0264 for processor unit 110 including application processor 180 and image processor 190) comprising: 
identifying a plurality of discrepancies with respect to a representation of a geographical region included in a high-definition map (See Para 0012 and 0013 for plurality of predetermined landmarks forming trajectories as presentation of a sparse map 800 in geographic region 1111 on Para 0406; also Para 0369 for comparing the image data collected along the road with sparse map data; Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; also Para 0482 for HD map), 
the plurality of discrepancies being identified based on a comparison between a first set of objects and a second set of objects (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle), 
the first set of objects being included in the representation of the geographical region (See at least Para 0397 - 0400 for landmark object with image signature 1045), 
the second set of objects being identified based on sensor data corresponding to the geographical region and obtained from a sensors of a vehicle (See at least Para 0371 and 0372 for image data captured using camera and identified as recognized landmark on Para 0399); 
obtaining additional data related to the discrepancy responsive to a significance value associated with the discrepancy being greater than a threshold (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters discrepancy);
 directing sending of the plurality of discrepancies and additional data associated with the plurality of discrepancies to an online system in response to a collective significance value associated with the plurality of discrepancies satisfying a collective discrepancy threshold ( See also Para 0583 for hub vehicle updates the collective data sending toward map database; also at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera as also on Para 0579 - 0582 for responsive updating the server where the significance value threshold as +/- 5 meters as discrepancy also on Para 0594 and 0595). 

Regarding claim 3, Shashua et al shows the additional data includes a location associated with the discrepancy ( See at least Para 0594 and 0595 for gps coordinate data to refine location).
	
Regarding claim 4, Shashua et al shows the additional data is obtained from a vehicles based on a prioritization of the vehicle (See at least Para 0475 for one of the vehicle as the hub vehicle obtaining additional data as the vehicle with highest priority).

Regarding claims 5 and 15, Shashua et al shows the prioritization of the a vehicles is based on a communication bandwidth associated with a vehicles (See at least 0475 for hub vehicle performs all the communication with all vehicles serving as the server for the highest communication bandwidth aggregate from all the vehicles).

Regarding claim 6, Shashua et al shows the discrepancy comprises an object identified by the sensor data that is not identifiable in the representation (See at least Para 0377 for map information are updated based on the data collected from vehicle as road navigation 3D model including landmark not predetermined in the map; also on Para 0344 for identify road marks within captured image with confidence level).

Regarding claims 7 and 16, Shashua et al shows the first set of objects is identified for the comparison based on a location of the vehicle associated with the obtaining of the sensor data (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle).

Regarding claims 8 and 20, Shashua et al shows the location is determined based on the sensor data (See at least Para 0097 for obtaining gps data as the refined location data from known location of the recognized landmark by camera).

Regarding claim 9, Shashua et al shows the significance value is based on: lane usability indicated by the discrepancy (See at least Para 0347 - 0350 for lane usage with lane width profile as significance value for lane usability analysis also on Para 0441 for lane assignment value for lane usability).

Regarding claims 10, 14 and 18, Shashua et al shows obtaining the discrepancy is based on a prioritization of the discrepancy with respect to other discrepancies (See at least Para 0475 for the hub vehicle 1205 obtaining additional data as the vehicle with highest priority with respect to vehicles distance to landmark on Para 0545).

Regarding claim 12, Shashua et al shows the additional data is sent in response to a request from the online system for the additional data in which the request is based on the online system receiving the plurality of discrepancies (See at least Para 0434 and 0435 for server update for additional landmark data from vehicle image with image comparison discrepancy also on Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy).

Regarding claims 13 and 19, Shashua et al shows discrepancy of the plurality of discrepancies has a respective individual significance value that does not satisfy an individual discrepancy threshold (Para 0337 for low threshold of similarity image recognition and Para 0997 for pluarlity road environment navigation discrepancy; See also Para 0767 and 0768 for lane width comparison discrepancy and Para 0400 for landmarks each has individual image signature for comparison ).

Regarding claim 21, Shashua et al shows the significance value is based on a potential effect on localization due to the discrepancy (See at least Para 400 for predetermined landmark in sparse map 800 with image signature 1045 compared with the image captured on autonomous vehicle on localization).

Response to Arguments
In response to applicant’s remark that applicant newly supplied claims 2 – 21 overcomes previously recited double patenting rejection.  It is noted that the double patenting rejection have been removed; however, upon further consideration and review of applicant newly supplied claim limitation, applicant newly supplied claims 2 – 21 is now addressed under Page 9 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664